Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154442(172)                                                                                             David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  ALI BAZZI,                                                                                                          Justices
                Plaintiff-Appellant,
  and
  GENEX PHYSICAL THERAPY, INC. and
  ELITE CHIROPRACTIC CENTER, PC,
            Intervening Plaintiffs-Appellants,
  and
  TRANSMEDIC, LLC,
          Intervening Plaintiff-Appellee,
                                                                    SC: 154442
  v                                                                 COA: 320518
                                                                    Wayne CC: 13-000659-NF
  SENTINEL INSURANCE COMPANY,
            Defendant/Third-Party
            Plaintiff-Appellee,
  and
  CITIZENS INSURANCE COMPANY,
             Defendant-Appellee,
  and
  HALA BAYDOUN BAZZI and
  MARIAM BAZZI,
             Third-Party Defendants-Appellees.
  ________________________________________/

        On order of the Chief Justice, the motion of the Southeast Michigan Surgical
  Hospital, LLC, and Jamie Letkemann to file a late brief amicus curiae is GRANTED.
  The amicus brief submitted on December 21, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 28, 2017
                                                                               Clerk